Citation Nr: 0511443	
Decision Date: 04/22/05    Archive Date: 05/03/05

DOCKET NO.  03-18 409	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

Entitlement to service connection for residuals of a back 
injury.

Whether new and material evidence has been presented to 
reopen a claim for entitlement to service connection for 
residuals of an eye injury.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and his granddaughter


ATTORNEY FOR THE BOARD

Elizabeth Spaur, Associate Counsel


INTRODUCTION

The veteran had active service from June 1944 through October 
1945.  He was awarded the Purple Heart.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2002 decision by the Department 
of Veterans Affairs (VA) Detroit, Michigan, Regional Office 
(RO).  That decision, in pertinent part, denied service 
connection for a back injury and found that new and material 
evidence had not been presented to reopen a claim for 
entitlement to service connection for an eye injury.

The veteran testified before the undersigned Acting Veterans 
Law Judge at a hearing held at the RO in March 2005.  At that 
time, the veteran's motion to have his claim advanced on the 
docket was granted.


FINDINGS OF FACT

1.  All evidence necessary for review of the issues on appeal 
has been obtained, and the VA has satisfied the duty to 
notify the veteran of the law and regulations applicable to 
the claims, the evidence necessary to substantiate the 
claims, and what evidence was to be provided by the veteran 
and what evidence the VA would attempt to obtain on his 
behalf.

2.  The evidence of record does not reasonably show that the 
veteran's current back disorder had its origins during 
service, or for many years thereafter.

3.  The RO's October 1945 rating decision, which denied 
service connection for an eye disorder, was not appealed 
following notice of the denial to the veteran.


4.  The evidence received since the RO's October 1945 
decision does not raise the reasonable probability of 
establishing the veteran's claim.


CONCLUSIONS OF LAW

1.  Residuals of a back injury were not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1154 (West 
2002); 38 C.F.R. §§ 3.303, 3.304 (2004).

2.  The RO decision of October 1945, which denied service 
connection for an eye injury, is final.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. §§ 20.200, 20.302 (2004).

3.  Evidence received since the October 1945 decision is not 
new and material, and the claim for entitlement to service 
connection for an eye injury is not reopened.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  The Act is applicable to all 
claims filed on or after the date of enactment, November 9, 
2000, or filed before the date of enactment and not yet final 
as of that date.  The new law eliminates the concept of a 
well-grounded claim, and redefines the obligations of the VA 
with respect to the duty to assist claimants in the 
development of their claims.  First, the VA has a duty to 
notify the claimant and representative, if represented, of 
any information and evidence needed to substantiate and 
complete a claim.  38 U.S.C.A. §§ 5102 and 5103 (West 2002).  
Second, the VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A (West 2002).

The VA has promulgated revised regulations to implement these 
changes in the law.  See 38 C.F.R §§ 3.102, 3.156(a), 3.159 
and 3.326(a) (2004).  The intended effect of the new 
regulations is to establish clear guidelines consistent with 
the intent of Congress regarding the timing and the scope of 
assistance VA will provide to a claimant who files a 
substantially complete application for VA benefits, or who 
attempts to reopen a previously denied claim.

The Board finds that the VA's duties under the law and 
recently revised implementing regulations have been 
fulfilled.  The veteran was provided adequate notice as to 
the evidence needed to substantiate his claims.  The Board 
concludes the discussions in the rating decision, the 
statement of the case (SOC), and letters sent to the veteran 
informed him of the information and evidence needed to 
substantiate the claims and complied with the VA's 
notification requirements.  The communications, such as a 
letter from the RO dated in March 2002, provided the veteran 
with a specific explanation of the type of evidence necessary 
to substantiate his claims, as well as an explanation of what 
evidence was to be provided by him and what evidence the VA 
would attempt to obtain on his behalf.  See generally 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In addition, the SOC included a summary of the evidence that 
had been obtained and considered.  The SOC also included the 
requirements that must be met to establish service 
connection.  The basic elements for establishing service 
connection have remained unchanged during the pendency of 
this appeal.  The VA has no outstanding duty to inform the 
veteran that any additional information or evidence is 
needed.

The Board has noted that in Pelegrini v. Principi, 18 Vet. 
App. 112 (2004) (Pelegrini II, which replaced the opinion in 
Pelegrini v. Principi, 17 Vet. App. 412 (2004) (Pelegrini 
I)), the Court of Appeals for Veterans' Claims (Court) held 
that a VCAA notice must be provided to a claimant before the 
"initial unfavorable [agency of original jurisdiction (AOJ)] 
decision on a service-connection claim."  VCAA notice was 
provided to the veteran in March 2002 before the July 2002 RO 
decision that is the subject of this appeal.
Additionally, in the Pelegrini decision, the Court also held, 
in part, that a VCAA notice consistent with 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) must: (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  This new 
"fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).

In this case, although the VCAA notice letter that was 
provided to the veteran does not contain the "fourth 
element," the Board finds that the veteran was otherwise 
fully notified of the need to give to VA any evidence 
pertaining to his claim.  By various informational letters, 
an SOC, and its accompanying notice letter, the AOJ satisfied 
the fourth element of the notice requirements.

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issues has been obtained.  The 
veteran was afforded an opportunity for a personal hearing, 
and testified before the undersigned Acting Veterans Law 
Judge at a hearing held at the RO in March 2005.  He was 
afforded VA examinations, and the examination reports include 
opinions regarding the cause of his disabilities.  All 
available relevant evidence identified by the veteran was 
obtained and considered.  The claims file contains his 
service medical records and his available post service 
medical treatment records.  

The Board does not know of any additional relevant evidence 
that is available but has not been obtained.  For the 
foregoing reasons, the Board concludes that all reasonable 
efforts were made by the VA to obtain evidence necessary to 
substantiate the veteran's claims.  Therefore, no further 
assistance to the veteran with the development of evidence is 
required.  

In the circumstances of this case, a remand to have the RO 
take additional action under the new Act and implementing 
regulations would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
the VA with no benefit flowing to the veteran); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on the VA 
with no benefit flowing to the veteran are to be avoided).  
The VA has satisfied its obligation to notify and assist the 
veteran in this case.  Further development and further 
expending of the VA's resources is not warranted.

II.  Service Connection for a Back Disorder

Factual Background

Service medical records are silent with regard to complaints, 
findings or treatment associated with a back injury.  Such 
records do indicate that the veteran sustained injuries as 
the result of a mortar explosion.  Records documenting his 
subsequent treatment do not reflect any complaints with 
regard to the back.

VA treatment records dated from July 1990 through November 
2002 documented continued treatment for complaints associated 
with the veteran's back.  A July 1990 VA CT scan report noted 
diagnoses of diffuse bulging of the L3-L4 disc and mild facet 
degenerative changes at that level.  Also noted was disc 
degeneration with a vacuum phenomenon and disc bulging, 
eccentric to the right at L4-5.  There were also moderate 
degenerative changes of the articular facets at that level.  
In addition degeneration of the L5-S1 disc with narrowing of 
the disc space was noted.  There was also mild to moderate 
facet degenerative changes at that level.  While these 
treatment notes reflect continued treatment, they do not 
contain comments regarding the etiology of the veteran's back 
disorder.

A July 2000 VA general medical examination report noted that 
the claims folder was not reviewed, but the veteran's VA 
medical records, which were available on computer, were 
reviewed.  The diagnosis was chronic low back pain related to 
degenerative disc disease.

A March 2003 VA spinal examination report indicated that the 
examiner reviewed the veteran's claims folder.  The veteran 
reported injuring his back during service after an explosion.  
He stated that his back hurt at the time, but his pain later 
resolved and began recurring in 1984.  The diagnoses were 
degenerative disc disease and diffuse idiopathy skeletal 
hyperostosis of the thoracolumbar spine.  The examiner stated 
it was "not likely that the veteran's back injury in the 
service accounts for his current back condition."

The veteran and his granddaughter testified before the 
undersigned Acting Veterans Law Judge at a hearing held at 
the RO in March 2005.  The veteran stated that he was knocked 
unconscious by a mortar explosion during service.  He stated 
that he injured his left shoulder in that incident and also 
noticed back pain at the time.  The veteran's granddaughter 
testified that he had lost his mobility in his legs due to 
his back problems.

Criteria

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110.  Service connection may be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

In the case of any veteran who engaged in combat with the 
enemy in active service with a military, naval, or air 
organization of the United States during a period of war, 
campaign, or expedition, the Secretary shall accept as 
sufficient proof of service-connection of any disease or 
injury alleged to have been incurred in or aggravated by such 
service satisfactory lay or other evidence of service 
incurrence or aggravation of such injury or disease, if 
consistent with the circumstances, conditions, or hardships 
of such service, notwithstanding the fact that there is no 
official record of such incurrence or aggravation in such 
service, and, to that end, shall resolve every reasonable 
doubt in favor of the veteran.  Service-connection of such 
injury or disease may be rebutted by clear and convincing 
evidence to the contrary.  The reasons for granting or 
denying service-connection in each case shall be recorded in 
full.  38 U.S.C.A. § 1154(b) (West 2002).

Satisfactory lay or other evidence that an injury or disease 
was incurred or aggravated in combat will be accepted as 
sufficient proof of service connection if the evidence is 
consistent with the circumstances, conditions or hardships of 
such service even though there is no official record of such 
incurrence or aggravation. 38 C.F.R. § 3.304(d) (2004).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Analysis

The Court has held that in order to establish service 
connection, there must be evidence of both a service-
connected disease or injury and a present disability which is 
attributable to such disease or injury.  See Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992).

The Court has also held that generally, to prove service 
connection, a claimant must submit (1) medical evidence of a 
current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury.  See Pond v. West, 12 Vet. App. 341, 346 
(1999); see also Rose v. West, 11 Vet. App. 169, 171 (1998).

The Board finds that it is clear from the evidence of record 
that the veteran has a current medical diagnosis of 
degenerative disc disease.  See Gilpin v. West, 155 F.3d 1353 
(Fed. Cir. 1998) (holding VA's interpretation of the 
provisions of 38 U.S.C.A. § 1110 to require evidence of a 
present disability to be consistent with congressional 
intent); Rabideau v. Derwinski, 2 Vet. App. 141 (1992) (the 
law limits entitlement for service-related diseases and 
injuries to cases where the underlying in-service incident 
resulted in a disability).

The question of whether the veteran's current diagnosis had 
its onset in or is otherwise related to active service, 
involves competent medical evidence as to medical causation.  
Grottveit v. Brown, 5 Vet. App. 91, 92 (1993).  In this 
regard, the only medical evidence commenting on the etiology 
of the veteran's back disorder is the March 2003 VA spinal 
examination report.  In that report, the examiner stated that 
it was "not likely that the veteran's back injury in the 
service accounts for his current back condition."  Other 
treatment records associated with the claims folder, while 
documenting continued treatment, do not contain comments 
regarding the history or etiology of the veteran's back 
disorder.

The Board is aware of the veteran's testimony regarding the 
fact that he sustained his initial back injury in combat.  
The Board notes that the relevant combat veteran statute, 38 
U.S.C.A. § 1154(b), specifically allows combat veterans, in 
certain circumstances, to use lay evidence.  See Jensen v. 
Brown, 19 F.3d 1413, 1416-17 (Fed. Cir. 1994).  While section 
1154(b) relaxes the evidentiary burden for a combat veteran, 
it is important to note to what section 1154(b) pertains.  
"Section 1154(b) deals with the question whether a particular 
disease or injury was incurred or aggravated in service -- 
that is, what happened then -- not the questions of either 
current disability or nexus to service, as to both of which 
competent medical evidence is generally required."  Caluza v. 
Brown, 7 Vet. App. 498, 507 (1995).  The Court succinctly 
stated this holding: "Section 1154(b) necessarily focuses 
upon past combat service and, for this reason, it does not 
constitute a substitute for evidence of current disability, 
causal nexus between a combat service injury or disease and a 
current disability, or the continuation of symptoms 
subsequent to service."  In other words, the statute 
regarding the testimony of combat veterans pertains to 
establishing the occurrence of an event during service.  The 
statutory presumption does not eliminate the general need for 
competent evidence of a relationship between an injury in 
service and a current disability.  Such evidence has not been 
presented in this case.  

Therefore, the Board finds that although the veteran may have 
sustained an injury to his back in service, the preponderance 
of the evidence shows that a chronic back disorder was not 
present until many years after service, and is not related to 
his period of service.  Accordingly, the Board concludes that 
a back disorder was not incurred in or aggravated by service.

III.  Whether New and Material Evidence Has Been Submitted to 
Reopen
 a Claim For Service Connection for an Eye Injury

Factual Background

Service medical records reflect that veteran's vision was 
20/20 in his left eye and 20/100 in his right eye, 
uncorrected, on the April 1944 entrance examination report.  

A May 1945 service medical record noted that the veteran 
reported being knocked unconscious in March 1945 and waking 
several hours later with what was noted to be "defective 
vision."  The veteran reported that his vision in his right 
eye had been poor "all his life."  He stated that his right 
eye was "turned in" at birth.  A July 1945 service medical 
record noted that the veteran was admitted for treatment due 
to defective vision and headaches.  A history recorded on 
admission noted that the veteran had a history of strabismus 
as a child and that his eyes had been straightened when he 
was about 14 yeas old.  A service record dated in August 1945 
noted that examination revealed that the right eye tended to 
deviate, and that the right eye had been operated on as a 
child.  The headaches were noted to have subsided and an 
October 1945 treatment record indicated that the veteran 
should be separated from service due to visual findings.  The 
treating physician stated that "There is no doubt that his 
defective vision is of long standing and was not aggravated 
by military service."  

A service medical record dated later in October 1945 
reflected diagnoses of bilateral defective vision, cause 
undetermined, ambylopia, exanopsia of the right eye, mild 
convergent strabismus of the right eye, cause undetermined, 
simple hypermetropia of the right eye, and compound 
hypermetropia of the left eye.  An October 1945 certificate 
of disability for discharge noted that veteran's diagnoses 
and stated his condition was not considered to have been 
incurred during service because the condition predated 
service.

An October 1945 rating decision denied service connection for 
an eye condition noting it was not shown to have been 
incurred in or aggravated by service.  It was stated that the 
condition was in the nature of a constitutional or 
developmental abnormality, and not a disability within 
meaning of applicable law and regulations.

VA treatment notes from July 1990 through November 2002 
reflect continued treatment for multiple complaints 
associated with the veteran's eyes.  Such records reflect 
treatment for various diagnoses including: exotropia of the 
right eye, pseudophakia of the left eye, ambylopia of the 
right eye; cataracts; a macular hole in the epiretinal 
membrane of the left eye; and, dry eyes.

A March 2003 VA eye examination report noted that the 
veteran's ocular history was significant for age related 
macular degeneration of both eyes, epiretinal membrane of the 
left eye with a pseudohole, exotropia and ambylopia of the 
right eye, and cataract extractions in both eyes.  The 
veteran reported a traumatic injury to the right eye during 
service, after an explosion.  The veteran indicated that a 
foreign body hit his right eye.  The examiner noted that the 
veteran's diagnoses included nonexudative, age related 
macular degeneration of both eyes, an epiretinal membrane in 
the left eye, and exotropia and ambylopia of the right eye.  
He noted there were no signs of any intraocular foreign body.

The veteran testified before the undersigned Acting Veterans 
Law Judge at a hearing held at the RO in March 2005.  He 
stated that he was struck in the eye by a piece of shrapnel 
after a mortar exploded near him.  He indicated that he was 
rendered unconscious as a result of the explosion, and was 
also injured by shrapnel in the left shoulder.

Criteria

Pursuant to 38 U.S.C.A. § 7105(c), a final decision by the RO 
may not thereafter be reopened and allowed.  The exception to 
this rule is described under 38 U.S.C.A. § 5108, which 
provides that "[i]f new and material evidence is presented 
or secured with respect to a claim which has been disallowed, 
the [Board] shall open the claim and review the former 
disposition of the claim."  Therefore, once an RO decision 
becomes final under section 7105(c), absent submission of new 
and material evidence, the claim cannot be reopened or 
adjudicated by the VA.  38 U.S.C.A. §§ 5108, 7105(c); Barnett 
v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).

"New and material evidence" means existing evidence not 
previously submitted to agency decision makers.  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a)

When determining whether the veteran has submitted new and 
material evidence to reopen a claim, consideration must be 
given to all the evidence since the last final denial of the 
claim.  Evans v. Brown, 9 Vet. App.  273 (1996).  As noted 
above, the most recent denial of the claim was in July 1999.  
In Evans, the Court indicated that the newly presented 
evidence need not be probative of all the elements required 
to award the claim, but need only tend to prove each element 
that was a specified basis for the last disallowance.  Id. At 
284.

Analysis

Because the RO previously denied service connection for an 
eye condition in October 1945, and because the veteran did 
not file a timely appeal, see 38 U.S.C.A. § 7105(a)-(b); 
38 C.F.R. §§ 20.200, 20.302 (2003), the doctrine of finality 
as enunciated in 38 U.S.C.A. § 7105(c) applies.  As such, the 
veteran's claim for this benefit may only be reopened if he 
submits new and material evidence.  See 38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156(a); Barnett v. Brown, 83 F.3d at 1383.  The 
VA must review all of the evidence submitted since the last 
disallowance, in this case the RO's October 1945 rating 
decision, in order to determine whether the claim may be 
reopened.  See Hickson v. West, 12 Vet. App. 247, 251 (1999).

Of record at the time of the October 1945 denial were the 
veteran's service medical records.  Records submitted with 
the current claim are VA treatment records from July 1990 
through November 2002, a March 2003 VA examination report, 
and the veteran's statements and testimony before the 
undersigned Acting Veterans Law Judge at a hearing held at 
the RO in March 2005.

As was stated above, in order to reopen a claim by providing 
new and material evidence, the amended regulation separately 
defines "new" as not previously submitted and "material" as 
related to an unestablished fact necessary to substantiate 
the claim.  If the evidence is new and material, the question 
is whether the evidence raises a reasonable possibility of 
substantiating the claim. 38 CFR § 3.156(a).  The Board notes 
that the veteran's initial claim was denied on the basis that 
the veteran's eye condition predated service and was not 
incurred in or aggravated therein.  In this regard, although 
the evidence submitted with the current claim contains 
documentation of current treatment for multiple complaints 
associated with the veteran's eyes, there is currently no 
competent medical evidence of record reflecting that the 
veteran's current eye disorders are associated with the 
injuries he received during service.

Again, the Board is aware that the veteran has reported that 
he had initial complaints during service as a result of 
injuries sustained after a mortar explosion.  The Board finds 
that his account is credible.  However, as noted above, the 
veteran's statements regarding the incurrence of an injury 
during service do not eliminate the need for evidence 
documenting a nexus between his current disability and 
service.

In light of the foregoing, the Board must conclude that the 
veteran has not submitted "new and material" evidence to 
reopen his claim of service connection for an eye injury 
since the added evidence does not raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. § 3.156.  
The Board notes that the veteran is free to reopen his claim 
at a future time in the event that evidence of an appropriate 
nature should eventually be developed.


ORDER

Entitlement to service connection for residuals of a back 
injury is denied.

New and material evidence has not been presented to reopen 
the claim for entitlement to service connection for an eye 
injury.


	                        
____________________________________________
	MICHAEL D. MARTIN
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


